Raul Becerra




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 30, 2015

                                   No. 04-14-00671-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                               Raul Becerra CASTORENA,
                                        Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 11297CR
                   The Honorable Enrique Fernandez, Judge Presiding


                                     ORDER
              We grant the State’s motion for extension of time. We order the State’s
      brief due July 9, 2015.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court